Exhibit 10.4

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE OFFERED FOR
SALE, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT COVERING SUCH SHARES UNDER THE
ACT AND ANY REQUIRED QUALIFICATION UNDER APPLICABLE STATE AND FOREIGN LAW OR AN
OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY THAT THE TRANSACTION IS EXEMPT FROM
THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS UNDER THE ACT AND THE
QUALIFICATION REQUIREMENTS UNDER APPLICABLE STATE AND FOREIGN LAW.

PLUMAS BANCORP

STOCK PURCHASE WARRANT

 

Warrant No. CBC-001

   Original Issue Date: April 15, 2013

FOR VALUE RECEIVED, PLUMAS BANCORP, a California corporation (the “Company”),
hereby certifies that COMMUNITY BANCAPITAL, L.P., a Delaware limited partnership
(together with its registered assignees as hereinafter provided, the “Holder”)
is entitled to purchase from the Company Three Hundred Thousand (300,000) duly
authorized, validly issued, fully paid and nonassessable shares of Common Stock
at a per share price equal to the Exercise Price, all subject to the terms,
conditions and adjustments set forth below in this Warrant. Certain capitalized
terms used herein are defined in Section 1.

This Warrant has been issued pursuant to the terms of that certain Subordinated
Debenture Purchase Agreement dated of even date herewith (the “Purchase
Agreement”) between the Holder and the Company.

Section 1. Definitions. As used in this Warrant, the following terms have the
respective meanings set forth below:

“Aggregate Exercise Price” means an amount equal to the product of: (a) the
number of Warrant Shares in respect of which this Warrant is then being
exercised pursuant to Section 3, multiplied by (b) the Exercise Price.

“Board” means the board of directors of the Company.

“Business Day” means any day, except a Saturday, Sunday or legal holiday, on
which banking institutions in the city of Quincy, California, are authorized or
obligated by law or executive order to close.

“Common Stock” means the common stock, no par value per share, of the Company,
and any capital stock into which such Common Stock shall have been converted,
exchanged or reclassified following the date hereof.

“Common Stock Deemed Outstanding” means, at any given time, the sum of: (a) the
number of shares of Common Stock actually outstanding at such time; plus (b) the
number of shares of Common Stock issuable upon exercise of Options actually
outstanding at such time; plus (c) the number of shares of Common Stock issuable
under existing unvested awards of restricted stock that are not treated as
outstanding; plus (d) the number of shares of Common Stock issuable upon
conversion or exchange of Convertible Securities actually outstanding at such
time (treating as actually outstanding any Convertible Securities issuable upon
exercise of Options actually outstanding at such time), in each case, regardless
of whether the Options or Convertible Securities are actually exercisable at
such time; provided, that Common Stock Deemed Outstanding at any given time
shall not include shares owned or held by or for the account of the Company or
any of its wholly owned subsidiaries.

“Company” has the meaning set forth in the preamble.



--------------------------------------------------------------------------------

“Convertible Securities” means any securities (directly or indirectly)
convertible into or exchangeable for Common Stock, but excluding Options.

“Excluded Issuances” means any issuance or sale by the Company after the
Original Issue Date of: (a) shares of Common Stock issued upon the exercise of
this Warrant; (b) shares of Common Stock issued directly or upon the exercise of
Options to directors, officers, consultants or employees, in connection with
their service as directors of the Company or their employment by or consulting
services to the Company, in each case authorized by the Board and issued
pursuant to any of the equity incentive plans identified by the Company on its
Form 10-K filed with the Securities and Exchange Commission for the year ended
December 31, 2011 (collectively, the “Plans”), including all such shares of
Common Stock and Options outstanding prior to the Original Issue Date;
(c) shares of Common Stock issued upon the vesting of restricted stock awards
made under the Plans; or (d) shares of Common Stock issued upon the conversion
or exercise of Options (other than Options covered by clause (b) above) or
Convertible Securities issued prior to the Original Issue Date provided that
such securities are not amended after the date hereof to increase the number of
shares of Common Stock issuable thereunder or to lower the exercise or
conversion price thereof.

“Exercise Date” means, for any given exercise of this Warrant, the date on which
the conditions to such exercise as set forth in Section 3 shall have been
satisfied at or prior to 5:00 p.m., Chicago, Illinois, time, on a Business Day,
including the receipt by the Company of the Exercise Agreement, the Warrant and
the Aggregate Exercise Price.

“Exercise Agreement” has the meaning set forth in Section 3(a)(i).

“Exercise Period” has the meaning set forth in Section 2.

“Exercise Price” shall be equal to Five and Twenty Five Hundredths Dollars
($5.25), subject to adjustment as provided for in Section 4.

“Expiration Date” has the meaning set forth in Section 2.

“Fair Market Value” means, as of any particular date: (a) the volume weighted
average of the closing sales prices of the Common Stock for such day on all
domestic securities exchanges on which the Common Stock may at the time be
listed, averaged over thirty (30) consecutive Business Days ending on the
Business Day immediately prior to the day as of which “Fair Market Value” is
being determined; provided, that if the Common Stock is listed on any domestic
securities exchange, the term “Business Day” as used in this sentence means
Business Days on which such exchange is open for trading. If at any time the
Common Stock is not listed on any domestic securities exchange, the “Fair Market
Value” of the Common Stock shall be equal to the higher of: (i) 1.25 times the
consolidated tangible book value per share of the Common Stock as of the end of
the most recently ended calendar quarter; or (ii) the fair market value
determined by an appraisal, if any, requested by the Holder and performed by a
third-party mutually acceptable to the Holder and the Company. For purposes of
this definition, the NASDAQ Capital Market shall be considered a domestic
securities exchange.

“Holder” has the meaning set forth in the preamble.

“Holder’s Representative” means those of the Holder’s directors, officers and
employees who have agreed in writing, in form and substance satisfactory to the
Company, to maintain the confidentiality of all information related to the
Company except as required by law or regulation and not to use such information
for any purpose other than to advise the Holder with respect to its investment
in the Company.

“Options” means any warrants or other rights or options to subscribe for or
purchase Common Stock or Convertible Securities.

“Original Issue Date” means April 15, 2013.

“NASDAQ” means The NASDAQ Stock Market, Inc.

 

2



--------------------------------------------------------------------------------

“OTC Bulletin Board” means The OTC Bulletin Board, a regulated quotation service
owned by the Financial Industry Regulatory Authority, Inc. and that displays
real-time quotes, last-sale prices, and volume information in over-the-counter
equity securities.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, corporation, joint venture, trust, incorporated organization
or government or department or agency thereof.

“Warrant” means this Warrant and all warrants issued upon division or
combination of, or in substitution for, this Warrant.

“Warrant Shares” means the shares of Common Stock or other capital stock of the
Company then purchasable upon exercise of this Warrant in accordance with the
terms of this Warrant.

Section 2. Term of Warrant. Subject to the terms and conditions hereof,
including Section 3(g), at any time or from time to time after the Original
Issue Date, and prior to 5:00 p.m., Chicago, Illinois, time, on the eighth (8th)
anniversary of the Original Issue Date or, if such day is not a Business Day, on
the next succeeding Business Day (the “Expiration Date”), the Holder of this
Warrant may exercise this Warrant for all or any part of the Warrant Shares
purchasable hereunder (subject to adjustment as provided herein). The period
during which the Holder of this Warrant may exercise this Warrant as described
in this Section 2 is referred to herein as (the “Exercise Period”).

Section 3. Exercise of Warrant.

(a) Exercise Procedure. This Warrant may be exercised from time to time on any
Business Day during the Exercise Period, for all or any part of the unexercised
Warrant Shares, upon:

(i) surrender of this Warrant to the Company at its then principal executive
offices (or an indemnification undertaking in form and substance satisfactory to
the Company with respect to this Warrant in the case of its loss, theft or
destruction), together with an Exercise Agreement in the form attached hereto as
Exhibit A (each, an “Exercise Agreement”), duly completed (including specifying
the number of Warrant Shares to be purchased) and executed; and

(ii) payment to the Company of the Aggregate Exercise Price in accordance with
Section 3(b).

(b) Payment of the Aggregate Exercise Price. Payment of the Aggregate Exercise
Price shall be made, at the option of the Holder as expressed in the Exercise
Agreement, by the following methods:

(i) by delivery to the Company of a certified or official bank check payable to
the order of the Company or by wire transfer of immediately available funds to
an account designated in writing by the Company, in the amount of such Aggregate
Exercise Price;

(ii) by instructing the Company to withhold a number of Warrant Shares then
issuable upon exercise of this Warrant with an aggregate Fair Market Value as of
the Exercise Date equal to such Aggregate Exercise Price;

(iii) by surrendering to the Company: (x) Warrant Shares (or other shares of
Common Stock) previously acquired by the Holder with an aggregate Fair Market
Value as of the Exercise Date equal to such Aggregate Exercise Price; and/or
(y) the subordinated debenture of even date herewith issued by the Company to
the Holder pursuant to the Purchase Agreement having a value as of the Exercise
Date equal to the Aggregate Exercise Price (which value shall be the principal
amount thereof plus accrued and unpaid interest); or

(iv) any combination of the foregoing.

 

3



--------------------------------------------------------------------------------

In the event of any withholding of Warrant Shares or surrender of other equity
securities pursuant to clause (ii), (iii) or (iv) above where the number of
shares whose value is equal to the Aggregate Exercise Price is not a whole
number, the number of shares withheld by or surrendered to the Company shall be
rounded up to the nearest whole share and the Company shall make a cash payment
to the Holder (by delivery of a certified or official bank check or by wire
transfer of immediately available funds) based on the incremental fraction of a
share being so withheld by or surrendered to the Company in an amount equal to
the product of: (x) such incremental fraction of a share being so withheld or
surrendered; multiplied by (y) in the case of Common Stock, the Fair Market
Value per Warrant Share as of the Exercise Date, and, in all other cases, the
value thereof as of the Exercise Date determined in accordance with
clause (iii)(y) above.

(c) Delivery of Stock Certificates. Upon receipt by the Company of the Exercise
Agreement, surrender of this Warrant and payment of the Aggregate Exercise Price
(in accordance with Section 3(a)), the Company shall, as promptly as
practicable, and in any event within five (5) Business Days thereafter, execute
(or cause to be executed) and deliver (or cause to be delivered) to the Holder a
certificate or certificates representing the Warrant Shares issuable upon such
exercise, together with cash in lieu of any fraction of a share, as provided in
Section 3(d). The stock certificate or certificates so delivered shall bear such
legends as the Company may require under applicable securities laws and shall
be, to the extent possible, in such denomination or denominations as the
exercising the Holder shall reasonably request in the Exercise Agreement and
shall be registered in the name of the Holder or, subject to compliance with
Section 6, such other Person’s name as shall be designated in the Exercise
Agreement. This Warrant shall be deemed to have been exercised and such
certificate or certificates of Warrant Shares shall be deemed to have been
issued, and the Holder or any other Person so designated to be named therein
shall be deemed to have become a holder of record of such Warrant Shares for all
purposes, as of the Exercise Date.

(d) Fractional Shares. The Company shall not be required to issue a fractional
Warrant Share upon exercise of any Warrant. As to any fraction of a Warrant
Share that the Holder would otherwise be entitled to purchase upon such
exercise, the Company shall pay to such Holder an amount in cash (by delivery of
a certified or official bank check or by wire transfer of immediately available
funds) equal to the product of: (i) such fraction; multiplied by (ii) the Fair
Market Value of one Warrant Share on the Exercise Date.

(e) Delivery of New Warrant. Unless the purchase rights represented by this
Warrant shall have expired or shall have been fully exercised, the Company
shall, at the time of delivery of the certificate or certificates representing
the Warrant Shares being issued in accordance with Section 3(c), deliver to the
Holder a new Warrant evidencing the rights of the Holder to purchase the
unexpired and unexercised Warrant Shares called for by this Warrant. Such new
Warrant shall in all other respects be identical to this Warrant.

(f) Valid Issuance of Warrant and Warrant Shares; Payment of Taxes. With respect
to the exercise of this warrant, the Company hereby represents, covenants and
agrees:

(i) This Warrant is, and any Warrant issued in substitution for or replacement
of this Warrant shall be, upon issuance, duly authorized and validly issued.

(ii) All Warrant Shares issuable upon the exercise of this Warrant pursuant to
the terms hereof shall be, upon issuance against receipt of the Exercise Price,
and the Company shall take all such actions as may be necessary or appropriate
in order that such Warrant Shares are, validly issued, fully paid and
non-assessable, issued without violation of any pre-emptive or similar rights of
any stockholder of the Company and free and clear of all taxes, liens and
charges.

(iii) The Company shall take all such actions as may be necessary to ensure that
all such Warrant Shares are issued without violation by the Company of any
applicable law or governmental regulation or any requirements of any domestic
securities exchange upon which shares of Common Stock or other securities
constituting Warrant Shares may be listed at the time of such exercise (except
for official notice of issuance which shall be immediately delivered by the
Company upon each such issuance).

(iv) The Company shall use its best efforts to cause the Warrant Shares, as soon
as practicable upon such exercise, to be listed on any domestic securities
exchange upon which shares of Common Stock or other securities constituting
Warrant Shares are listed at the time of such exercise.

 

4



--------------------------------------------------------------------------------

(v) The Company shall pay all expenses in connection with, and all taxes and
other governmental charges that may be imposed with respect to, the issuance or
delivery of Warrant Shares upon exercise of this Warrant; provided, that the
Company shall not be required to pay any tax or governmental charge that may be
imposed with respect to any applicable withholding or the issuance or delivery
of the Warrant Shares to any Person other than the Holder, and no such issuance
or delivery shall be made unless and until the Person requesting such issuance
has paid to the Company the amount of any such tax, or has established to the
satisfaction of the Company that such tax has been paid.

(g) Conditional Exercise. Notwithstanding any other provision hereof, if an
exercise of any portion of this Warrant is to be made in connection with a
public offering or a sale of the Company (pursuant to a merger, sale of stock,
or otherwise), such exercise may at the election of the Holder be made at any
time prior to the Expiration Date, including prior to the first (1st)
anniversary of the Original Issue Date, and further, may be conditioned upon the
consummation of such transaction, in which case such exercise shall not be
deemed to be effective until immediately prior to the consummation of such
transaction.

(h) Reservation of Shares. During the Exercise Period, the Company shall at all
times reserve and keep available out of its authorized but unissued Common Stock
or other securities constituting Warrant Shares, solely for the purpose of
issuance upon the exercise of this Warrant, the maximum number of Warrant Shares
issuable upon the exercise of this Warrant, and the par value per Warrant Share
shall at all times be less than or equal to the applicable Exercise Price.
Unless required by law or governmental authority, the Company shall not increase
the par value of any Warrant Shares receivable upon the exercise of this Warrant
above the Exercise Price then in effect, and shall take all such actions as may
be necessary or appropriate in order that the Company may validly and legally
issue fully paid and nonassessable shares of Common Stock upon the exercise of
this Warrant.

Section 4. Adjustment to Exercise Price and Number of Warrant Shares. In order
to prevent dilution of the purchase rights granted under this Warrant, the
Exercise Price and the number of Warrant Shares issuable upon exercise of this
Warrant shall be subject to adjustment from time to time as provided in this
Section 4.

(a) Adjustment to Exercise Price and Warrant Shares Upon Dividend, Subdivision
or Combination of Common Stock. If the Company shall, at any time or from time
to time after the Original Issue Date: (i) pay a dividend or make any other
distribution upon the Common Stock or any other capital stock of the Company
payable in shares of Common Stock or in Options or Convertible Securities; or
(ii) subdivide (by any stock split, recapitalization or otherwise) its
outstanding shares of Common Stock into a greater number of shares, the Exercise
Price in effect immediately prior to any such dividend, distribution or
subdivision shall be proportionately reduced and the number of Warrant Shares
issuable upon exercise of this Warrant shall be proportionately increased. If
the Company at any time combines (by combination, reverse stock split or
otherwise) its outstanding shares of Common Stock into a smaller number of
shares, the Exercise Price in effect immediately prior to such combination shall
be proportionately increased and the number of Warrant Shares issuable upon
exercise of this Warrant shall be proportionately decreased. Any adjustment
under this Section 4(a) shall become effective at the close of business on the
date the dividend, subdivision or combination becomes effective.

(b) Adjustment to Exercise Price and Warrant Shares Upon Reorganization,
Reclassification, Consolidation or Merger. In the event of any: (i) capital
reorganization of the Company; (ii) reclassification of the stock of the Company
(other than a change in par value or from par value to no par value or from no
par value to par value or as a result of a stock dividend or subdivision,
split-up or combination of shares); (iii) consolidation or merger of the Company
with or into another Person; (iv) sale of all or substantially all of the
Company’s assets to another Person; or (v) other similar transaction (other than
any such transaction covered by Section 4(a)), in each case which entitles the
holders of Common Stock to receive (either directly or upon subsequent
liquidation) stock, securities or assets with respect to or in exchange for
Common Stock, each Warrant shall, immediately after such reorganization,
reclassification, consolidation, merger, sale or similar transaction, remain
outstanding and shall thereafter, in lieu of or in addition to (as the case may
be) the number of Warrant Shares then exercisable under this Warrant, be
exercisable for the kind and number of shares of stock or other securities or
assets of the Company or of the successor Person resulting from such transaction
to which the Holder would have been entitled upon such reorganization,
reclassification, consolidation, merger, sale or similar transaction if the
Holder had exercised this Warrant in full immediately prior to the time of such
reorganization, reclassification, consolidation, merger, sale or similar
transaction and acquired the applicable number of Warrant

 

5



--------------------------------------------------------------------------------

Shares then issuable hereunder as a result of such exercise (without taking into
account any limitations or restrictions on the exercisability of this Warrant);
and, in such case, appropriate adjustment shall be made with respect to the
Holder’s rights under this Warrant to insure that the provisions of this
Section 4 shall thereafter be applicable, as nearly as possible, to this Warrant
in relation to any shares of stock, securities or assets thereafter acquirable
upon exercise of this Warrant (including, in the case of any consolidation,
merger, sale or similar transaction in which the successor or purchasing Person
is other than the Company, an immediate adjustment in the Exercise Price to the
value per share for the Common Stock reflected by the terms of such
consolidation, merger, sale or similar transaction, and a corresponding
immediate adjustment to the number of Warrant Shares acquirable upon exercise of
this Warrant without regard to any limitations or restrictions on exercise, if
the value so reflected is less than the Exercise Price in effect immediately
prior to such consolidation, merger, sale or similar transaction). The
provisions of this Section 4(b) shall similarly apply to successive
reorganizations, reclassifications, consolidations, mergers, sales or similar
transactions. The Company shall not effect any such reorganization,
reclassification, consolidation, merger, sale or similar transaction unless,
prior to the consummation thereof, the successor Person (if other than the
Company) resulting from such reorganization, reclassification, consolidation,
merger, sale or similar transaction, shall assume, by written instrument
substantially similar in form and substance to this Warrant, the obligation to
deliver to the Holder such shares of stock, securities or assets which, in
accordance with the foregoing provisions, such Holder shall be entitled to
receive upon exercise of this Warrant. Notwithstanding anything to the contrary
contained herein, with respect to any corporate event or other transaction
contemplated by the provisions of this Section 4(b), the Holder shall have the
right to elect prior to the consummation of such event or transaction, to give
effect to the exercise rights contained in Section 2 instead of giving effect to
the provisions contained in this Section 4(b) with respect to this Warrant.

(c) Certain Events. If any event of the type contemplated by the provisions of
this Section 4 but not expressly provided for by such provisions (including the
granting of stock appreciation rights, phantom stock rights or other rights with
equity features (other than pursuant to the Plans) occurs, then the Board shall
make an appropriate adjustment in the Exercise Price and the number of Warrant
Shares issuable upon exercise of this Warrant so as to protect the rights of the
Holder in a manner consistent with the provisions of this Section 4; provided,
that no such adjustment pursuant to this Section 4(c) shall increase the
Exercise Price or decrease the number of Warrant Shares issuable as otherwise
determined pursuant to this Section 4.

(d) Certificate as to Adjustment.

(i) As promptly as reasonably practicable following any adjustment of the
Exercise Price, but in any event not later than forty-five (45) Business Days
thereafter, the Company shall furnish to the Holder a certificate of an
executive officer setting forth in reasonable detail such adjustment and the
facts upon which it is based and certifying the calculation thereof.

(ii) As promptly as reasonably practicable following the receipt by the Company
of a written request by the Holder, but in any event not later than
forty-five (45) Business Days thereafter, the Company shall furnish to the
Holder a certificate of an executive officer certifying the Exercise Price then
in effect and the number of Warrant Shares or the amount, if any, of other
shares of stock, securities or assets then issuable upon exercise of the
Warrant.

(e) Notices. In the event:

(i) that the Company shall take a record of the holders of its Common Stock (or
other capital stock or securities at the time issuable upon exercise of the
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, to vote at a meeting (or by written consent), to receive
any right to subscribe for or purchase any shares of capital stock of any class
or any other securities, or to receive any other security; or

(ii) of any capital reorganization of the Company, any reclassification of the
Common Stock of the Company, any consolidation or merger of the Company with or
into another Person, or sale of all or substantially all of the Company’s assets
to another Person; or

 

6



--------------------------------------------------------------------------------

(iii) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company;

then, and in each such case, the Company shall send or cause to be sent to the
Holder at least sixty (60) days prior to the applicable record date or the
applicable expected effective date, as the case may be, for the event, a written
notice specifying, as the case may be: (A) the record date for such dividend,
distribution, meeting or consent or other right or action, and a description of
such dividend, distribution or other right or action to be taken at such meeting
or by written consent; or (B) the effective date on which such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up is proposed to take place, and the date, if any is to be fixed, as of
which the books of the Company shall close or a record shall be taken with
respect to which the holders of record of Common Stock (or such other capital
stock or securities at the time issuable upon exercise of the Warrant) shall be
entitled to exchange their shares of Common Stock (or such other capital stock
or securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding-up, and the amount per share and character of such
exchange applicable to the Warrant and the Warrant Shares.

(f) Exceptions to Adjustment Upon Issuance of Common Stock. Anything herein to
the contrary notwithstanding, there shall be no adjustment to the Exercise Price
upon exercise of this Warrant with respect to any Excluded Issuance.

Section 5. Purchase Rights. In addition to any adjustments pursuant to
Section 4, if at any time the Company grants, issues or sells any shares of
Common Stock, Options, Convertible Securities or rights to purchase stock,
warrants, securities or other property pro rata to the record holders of Common
Stock (the “Purchase Rights”), then the Holder shall be entitled to acquire,
upon the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder would have acquired if the Holder had held the number of
Warrant Shares acquirable upon complete exercise of this Warrant immediately
before the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of Common Stock are to be determined for the grant, issue or sale
of such Purchase Rights. Anything herein to the contrary notwithstanding, the
Holder shall not be entitled to the Purchase Rights granted herein with respect
to any Excluded Issuance.

Section 6. Transfer of Warrant. Subject to the transfer conditions referred to
in the legend endorsed hereon, this Warrant and all rights hereunder are
transferable, in whole or in part, by the Holder without charge to the Holder,
upon surrender of this Warrant to the Company at its then principal executive
offices (or, if the Company designates a transfer agent for this warrant, at the
offices of such transfer agent) with a properly completed and duly executed
Assignment in the form attached hereto as Exhibit B, together with funds
sufficient to pay any transfer taxes as described in Section 3(f)(v) in
connection with the making of such transfer. Upon such compliance, surrender and
delivery and, if required, such payment, the Company shall execute and deliver a
new Warrant or Warrants in the name of the assignee or assignees and in the
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant, if any, not so
assigned and this Warrant shall promptly be cancelled.

Section 7. Holder Not Deemed a Stockholder; Limitations on Liability. Prior to
the issuance to the Holder of the Warrant Shares to which the Holder is then
entitled to receive upon the due exercise of this Warrant, the Holder shall not
be entitled to vote or receive dividends or be deemed the holder of shares of
capital stock of the Company for any purpose, nor shall anything contained in
this Warrant be construed to confer upon the Holder, as such, any of the rights
of a stockholder of the Company or any right to vote, give or withhold consent
to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings, receive dividends or subscription rights, or
otherwise. In addition, nothing contained in this Warrant shall be construed as
imposing any obligations on the Holder to purchase any securities (upon exercise
of this Warrant or otherwise) or as a stockholder of the Company, whether such
obligations are asserted by the Company or by creditors of the Company.
Notwithstanding this Section 6, the Company shall provide the Holder with copies
of the same notices and other information given to the stockholders of the
Company generally, contemporaneously with the giving thereof to the
stockholders.

 

7



--------------------------------------------------------------------------------

Section 8. Replacement on Loss; Division and Combination.

(a) Replacement of Warrant on Loss. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and upon delivery of an indemnity agreement reasonably satisfactory
to it accompanied by a bond in customary form and, in case of mutilation, upon
surrender of such Warrant for cancellation to the Company, the Company at its
own expense shall execute and deliver to the Holder, in lieu hereof, a new
Warrant of like tenor and exercisable for an equivalent number of Warrant Shares
as the Warrant so lost, stolen, mutilated or destroyed; provided, that, in the
case of mutilation, no indemnity shall be required if this Warrant in
identifiable form is surrendered to the Company for cancellation.

(b) Division and Combination of Warrant. Subject to compliance with the
applicable provisions of this Warrant as to any transfer or other assignment
which may be involved in such division or combination, this Warrant may be
divided or, following any such division of this Warrant, subsequently combined
with other Warrants, upon the surrender of this Warrant or Warrants to the
Company at its then principal executive offices, together with a written notice
specifying the names and denominations in which new Warrants are to be issued,
signed by the respective Holders or their agents or attorneys. Subject to
compliance with the applicable provisions of this Warrant as to any transfer or
assignment which may be involved in such division or combination, the Company
shall at its own expense execute and deliver a new Warrant or Warrants in
exchange for the Warrant or Warrants so surrendered in accordance with such
notice. Such new Warrant or Warrants shall be of like tenor to the surrendered
Warrant or Warrants and shall be exercisable in the aggregate for an equivalent
number of Warrant Shares as the Warrant or Warrants so surrendered in accordance
with such notice.

Section 9. No Impairment. The Company shall not, by amendment of its certificate
or articles of incorporation or bylaws or other similar charter documents, or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities, or any other voluntary action, avoid
or seek to avoid the observance or performance of any of the terms to be
observed or performed by it hereunder, but shall at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in the
taking of all such action as may reasonably be requested by the Holder in order
to protect the exercise rights of the Holder against dilution or other
impairment, consistent with the tenor and purpose of this Warrant.

Section 10. Compliance with the Securities Act.

(a) Agreement to Comply with the Securities Act; Legend. By acceptance of this
Warrant, the Holder, agrees to comply in all respects with the provisions of
this Section 10 and the restrictive legend requirements set forth on the face of
this Warrant and further agrees that such Holder shall not offer, sell or
otherwise dispose of this Warrant or any Warrant Shares to be issued upon
exercise hereof except under circumstances that will not result in a violation
of the Securities Act of 1933, as amended (the “Securities Act”). This Warrant
and all Warrant Shares issued upon exercise of this Warrant (unless issued in a
transaction registered under the Securities Act) shall be stamped or imprinted
with a legend in substantially the following form:

“THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
QUALIFIED UNDER THE SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE, SOLD,
PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT COVERING SUCH SHARES UNDER THE ACT AND ANY
REQUIRED QUALIFICATION UNDER APPLICABLE STATE AND FOREIGN LAW OR AN OPINION OF
COUNSEL ACCEPTABLE TO THE COMPANY THAT THE TRANSACTION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS UNDER THE ACT AND THE
QUALIFICATION REQUIREMENTS UNDER APPLICABLE STATE AND FOREIGN LAW.”

(b) Representations of the Holder. In connection with the issuance of this
Warrant, the Holder specifically represents, as of the date hereof, to the
Company by acceptance of this Warrant as follows:

(i) The Holder is an “accredited investor” as defined in Rule 501 of Regulation
D promulgated under the Securities Act. The Holder is acquiring this Warrant and
the Warrant Shares to be issued upon exercise hereof for investment for its own
account and not with a view towards, or for resale in connection with, the
public sale or distribution of this Warrant or the Warrant Shares, except
pursuant to sales registered or exempted under the Securities Act.

 

8



--------------------------------------------------------------------------------

(ii) The Holder understands and acknowledges that this Warrant and the Warrant
Shares to be issued upon exercise hereof are “restricted securities” under the
federal securities laws inasmuch as they are being acquired from the Company in
a transaction not involving a public offering and that, under such laws and
applicable regulations, such securities may be resold without registration under
the Securities Act only in certain limited circumstances. In addition, the
Holder represents that it is familiar with Rule 144 promulgated under the
Securities Act, as presently in effect, and understands the resale limitations
imposed thereby and by the Securities Act.

(iii) The Holder acknowledges that it can bear the economic and financial risk
of its investment for an indefinite period, and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Warrant and the Warrant Shares. The
Holder has had an opportunity to ask questions and receive answers from the
Company regarding the terms and conditions of the offering of the Warrant and
the business, properties, prospects and financial condition of the Company.

Section 11. Warrant Register. Unless it is designated a transfer agent to do so,
the Company shall keep and properly maintain at its principal executive offices
books for the registration of the Warrant and any transfers thereof. The Company
(and any transfer agent) may deem and treat the Person in whose name the Warrant
is registered on such register as the Holder thereof for all purposes, and the
Company (and any transfer agent) shall not be affected by any notice to the
contrary, except any assignment, division, combination or other transfer of the
Warrant effected in accordance with the provisions of this Warrant.

Section 12. Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given: (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient; or (d) on the fifth (5th) day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the addresses indicated below (or at such other address for a party
as shall be specified in a notice given in accordance with this Section 12).

 

if to the Company:

   Plumas Bancorp    35 South Lindan Avenue    Quincy, California 95971    Attn:
Andrew Ryback   

President and Chief Executive Officer

   Telephone No.: (530)283-7305 extension 8905    Fax No.: (530) 283-9665   
E-Mail Address: andy.ryback@PlumasBank.com

with a copy to:

   Gary S. Findley & Associates    1470 N. Hundley Street    Anaheim, California
92806-1322    Attn: Gary Steven Findley, Esq.    Telephone No.: (714) 630-7136
   Fax: (714) 630-7910    E-Mail: gsf@findley-reports.com

 

9



--------------------------------------------------------------------------------

if to the Holder:

   CBC Management Partners, LLC    1000 SW Broadway, Suite 1010    Portland,
Oregon 97205-3062    Attn: Frank Reppenhagen    Telephone No.: 503-227-1400   
Fax No.: 503-228-7105    E-Mail Address: far@cbancap.com

with a copy to:

   Barack Ferrazzano Kirschbaum & Nagelberg, LLP    200 West Madison Street,
Suite 3900    Chicago, Illinois 60606    Attn: Dennis R. Wendte    Telephone
No.: 312-984-3188    Fax No.: 312-984-3150    E-Mail Address:
dennis.wendte@bfkn.com

Section 13. Cumulative Remedies. Except to the extent expressly provided in
Section 6 to the contrary, the rights and remedies provided in this Warrant are
cumulative and are not exclusive of, and are in addition to and not in
substitution for, any other rights or remedies available at law, in equity or
otherwise.

Section 14. Equitable Relief. Each of the Company and the Holder acknowledges
that a breach or threatened breach by such party of any of its obligations under
this Warrant would give rise to irreparable harm to the other party hereto for
which monetary damages would not be an adequate remedy and hereby agrees that in
the event of a breach or a threatened breach by such party of any such
obligations, the other party hereto shall, in addition to any and all other
rights and remedies that may be available to it in respect of such breach, be
entitled to equitable relief, including a restraining order, an injunction,
specific performance and any other relief that may be available from a court of
competent jurisdiction.

Section 15. Entire Agreement. This Warrant, together with the Purchase
Agreement, constitutes the sole and entire agreement of the parties to this
Warrant with respect to the subject matter contained herein, and supersedes all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter. In the event of any inconsistency between
the statements in the body of this Warrant and the Purchase Agreement, the
statements in the body of this Warrant shall control.

Section 16. Successor and Assigns. This Warrant and the rights evidenced hereby
shall be binding upon and shall inure to the benefit of the parties hereto and
the successors of the Company and the successors and permitted assigns of the
Holder. Such successors and/or permitted assigns of the Holder shall be deemed
to be a Holder for all purposes hereunder.

Section 17. No Third-Party Beneficiaries. This Warrant is for the sole benefit
of the Company and the Holder and their respective successors and, in the case
of the Holder, permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever, under or by reason of this Warrant.

Section 18. Headings. The headings in this Warrant are for reference only and
shall not affect the interpretation of this Warrant.

Section 19. Amendment and Modification; Waiver. Except as otherwise provided
herein, this Warrant may only be amended, modified or supplemented by an
agreement in writing signed by each party hereto. No waiver by the Company or
the Holder of any of the provisions hereof shall be effective unless explicitly
set forth in writing and signed by the party so waiving. No waiver by any party
shall operate or be construed as a waiver in respect of any failure, breach or
default not expressly identified by such written waiver, whether of a similar or
different character, and whether occurring before or after that waiver. No
failure to exercise, or delay in exercising, any rights, remedy, power or
privilege arising from this Warrant shall operate or be construed as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.

 

10



--------------------------------------------------------------------------------

Section 20. Severability. Any provision of this Warrant which is unenforceable
or invalid or contrary to law, or the inclusion of which would adversely affect
the validity, legality or enforcement of this Warrant, shall be of no effect
and, in such case, all the remaining terms and provisions of this Warrant shall
subsist and be fully effective according to the tenor of this Warrant the same
as though any such invalid portion had never been included herein.
Notwithstanding any of the foregoing to the contrary, if any provisions of this
Warrant or the application thereof are held invalid or unenforceable only as to
particular persons or situations, the remainder of this Warrant, and the
application of such provision to persons or situations other than those to which
it shall have been held invalid or unenforceable, shall not be affected thereby,
but shall continue valid and enforceable to the fullest extent permitted by law.

Section 21. Governing Law. This Warrant shall be governed by and construed in
accordance with the internal laws of the State of Illinois. Nothing herein shall
be deemed to limit any rights, powers or privileges which the Holder may have
pursuant to any law of the United States of America or any rule, regulation or
order of any department or agency thereof and nothing herein shall be deemed to
make unlawful any transaction or conduct by the Holder which is lawful pursuant
to, or which is permitted by, any of the foregoing.

Section 22. Submission to Jurisdiction. Any legal suit, action or proceeding
arising out of or based upon this Warrant or the transactions contemplated
hereby may be instituted in the federal courts of the United States of America
or the courts of the State of Illinois in each case located in the city of
Chicago and County of Cook, and each party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding. Service of
process, summons, notice or other document by certified or registered mail to
such party’s address set forth herein shall be effective service of process for
any suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or any proceeding in such courts and irrevocably waive and
agree not to plead or claim in any such court that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

Section 23. Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Warrant is likely to involve complicated
and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Warrant or the transactions
contemplated hereby.

Section 24. Construction. In this Warrant, unless otherwise stated or the
context otherwise requires, the following uses apply: (a) actions permitted
under this Warrant may be taken at any time and from time to time in the actor’s
reasonable discretion; (b) references to a statute shall refer to the statute
and any successor statute, and to all regulations promulgated under or
implementing the statute or its successor, as in effect at the relevant time;
(c) in computing periods from a specified date to a later specified date, the
words “from” and “commencing on” (and the like) mean “from and including,” and
the words “to,” “until” and “ending on” (and the like) mean “to, but excluding”;
(d) “including” means “including, but not limited to”; (e) all references to
sections, paragraphs, clauses and exhibits are to sections, paragraphs, clauses
and exhibits in, of or to this Warrant unless otherwise specified; (f) all words
used in this Warrant will be construed to be of such gender or number as the
circumstances and context require; (g) the captions and headings of articles,
sections, schedules and exhibits appearing in or attached to this Warrant have
been inserted solely for convenience of reference and shall not be considered a
part of this Warrant nor shall any of them affect the meaning or interpretation
of this Warrant or any of its provisions; and (h) any reference to a document or
set of documents in this Warrant, and the rights and obligations of the parties
under any such documents, shall mean such document or documents as amended from
time to time, and any and all modifications, extensions, renewals, substitutions
or replacements thereof. The Company and the Holder further agree that this
Warrant shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted.

[THIS SPACE LEFT INTENTIONALLY BLANK]

[SIGNATURE PAGE FOLLOWS]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has duly executed this Warrant on the Original
Issue Date.

 

    PLUMAS BANCORP     By:  

 

      Name:           Title:    

ACCEPTED AND AGREED:

            COMMUNITY BANCAPITAL, L.P.,     By: CBC Partners GP, LLC, its
General Partner     By:  

 

      Name:           Title:    



--------------------------------------------------------------------------------

EXHIBIT A

EXERCISE AGREEMENT

[To be executed only upon exercise of Warrant]

The undersigned registered owner of the attached Warrant irrevocably exercises
such Warrant for the purchase of                          shares of the common
stock of PLUMAS BANCORP, a California corporation (the “Common Stock”), and
herewith makes payment therefor, all at the price and on the terms and
conditions specified in such Warrant, and requests that certificates for the
shares of common stock hereby purchased (and any securities or other property
issuable upon such exercise) be issued in the name of and delivered to
                                                         , whose address is
                                         
                                                 and, if such shares of common
stock shall not include all of the shares of common stock issuable as provided
in such Warrant, that a new Warrant of like tenor and date for the balance of
the shares of common stock issuable hereunder be delivered to the undersigned.

The Warrant Price with respect to the shares of common stock is being paid by:

 

  ¨ Wire Transfer in the amount of $                    

 

  ¨ Bank certified, treasurer’s or cashier’s check in the amount of
$                    

 

  ¨ Cashless exercise

 

(Name of Registered Owner)   

 

(Signature of Registered Owner)   

 

(Street Address)   

 

(City) (State) (Zip Code)   

NOTICE: The signature on this subscription must correspond with the name as
written upon the face of the attached Warrant in every particular, without
alteration or enlargement or any change whatsoever.



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT

[To be executed only upon assignment of Warrant]

The undersigned registered owner of the attached Warrant (“Assignor”) hereby
sells, assigns, transfers and delivers to
                                                  (“Assignee”), [all]
[designated percentage or fraction] of Assignor’s right, title and interest in
and to such Warrant and hereby directs PLUMAS BANCORP, a California corporation.

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of             , 20         .

 

ASSIGNOR      ASSIGNEE By:          By:        Signature of Assignor        
Signature of Assignee                 Printed name as it appears on Warrant     
   Printed name as it should appear on Warrant